            Case: 1:18-cv-05587 Document #: 504 Filed: 09/03/19 Page 1 of 3 PageID #:7444




                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

         UNITED STATES SECURITIES AND
         EXCHANGE COMMISSION,

                          Plaintiff,                         Case No. 1:18-cv-5587

                   v.

         EQUITYBUILD, INC., EQUITYBUILD                      Hon. John Z. Lee
         FINANCE, LLC, JEROME H. COHEN, and
         SHAUN D. COHEN,                                     Magistrate Judge Young B. Kim

                          Defendants.

         JOINDER OF CERTAIN MORTGAGEES TO OBJECTION OF LIBERTY EBCP, LLC
                       TO MINUTE ENTRY DATED AUGUST 19, 2019

                   The following parties (collectively, the “Mortgagees”) by and through their attorneys,

        Foley & Lardner LLP, hereby submits this joinder (“Joinder”) to the Objection of Liberty EBCP,

        LLC to Minute Entry Dated August 19, 2019 Regarding Motion of Liberty EBCP, LLC Related

        to Credit Bid Procedures and Objection to 24 Hour Credit Bid Deadline (“Objection”) [Dkt.

        No. 502]: (1) Citibank N.A., as Trustee for the Registered Holders of Wells Fargo Commercial

        Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-SB48;

        (2) U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase

        Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series

        2017-SB30; (3) U.S. Bank National Association, as Trustee for the Registered Holders of J.P.

        Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through

        Certificates, Series 2017-SB41; (4) U.S. Bank National Association, as Trustee for the Registered

        Holders of J.P. Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage

        Pass-Through Certificates, Series 2018-SB50; (5) Wilmington Trust, National Association, as



                                                         1
4845-4775-1843.2
            Case: 1:18-cv-05587 Document #: 504 Filed: 09/03/19 Page 2 of 3 PageID #:7444




        Trustee for the Registered Holders of Wells Fargo Commercial Mortgage Trust 2014-LC16,

        Commercial Mortgage Pass-Through Certificates, Series 2014-LC16; and (6) Federal National

        Mortgage Association.

                   By this Joinder, the Mortgagees adopt by reference thereto the arguments contained in the

        Objection.

        Dated: September 3, 2019                               Respectfully submitted,

                                                           /s/ Jill L. Nicholson
                                                           Jill Nicholson (jnicholson@foley.com)
                                                           Andrew T. McClain (amcclain@foley.com)
                                                           Foley & Lardner LLP
                                                           321 N. Clark St., Ste. 2800
                                                           Chicago, IL 60654
                                                           Ph: (312) 832-4500
                                                           Fax: (312) 644-7528
                                                           Counsel for Citibank N.A., as Trustee for
                                                           the Registered Holders of Wells Fargo
                                                           Commercial Mortgage Securities, Inc.,
                                                           Multifamily Mortgage Pass-Through
                                                           Certificates, Series 2018-SB48; U.S. Bank
                                                           National Association, as Trustee for the
                                                           Registered Holders of J.P. Morgan Chase
                                                           Commercial Mortgage Securities Corp.,
                                                           Multifamily Mortgage Pass-Through
                                                           Certificates, Series 2017-SB30; U.S. Bank
                                                           National Association, as Trustee for the
                                                           Registered Holders of J.P. Morgan Chase
                                                           Commercial Mortgage Securities Corp.,
                                                           Multifamily Mortgage Pass-Through
                                                           Certificates, Series 2017-SB41; U.S. Bank
                                                           National Association, as Trustee for the
                                                           Registered Holders of J.P. Morgan Chase
                                                           Commercial Mortgage Securities Corp.,
                                                           Multifamily Mortgage Pass-Through
                                                           Certificates, Series 2018-SB50; Wilmington
                                                           Trust, National Association, as Trustee for
                                                           the Registered Holders of Wells Fargo
                                                           Commercial Mortgage Trust 2014-LC16,
                                                           Commercial Mortgage Pass-Through
                                                            Certificates, Series 2014-LC16; and Federal
                                                            National Mortgage Association


                                                           2
4845-4775-1843.2
            Case: 1:18-cv-05587 Document #: 504 Filed: 09/03/19 Page 3 of 3 PageID #:7444




                                            CERTIFICATE OF SERVICE

                   I hereby certify that on September 3, 2019, I caused to be electronically filed the Joinder

        of Certain Mortgagees to Objection of Liberty EBCP, LLC to Minute Entry Dated August 19,

        2019 each of which is being served electronically via the Court’s CM/ECF system on all counsel

        of record.


                                                         /s/ Jill L. Nicholson
                                                         Jill L. Nicholson




                                                            3
4845-4775-1843.2
